      Case: 1:18-cv-07364 Document #: 68 Filed: 12/22/20 Page 1 of 2 PageID #:423




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 MARIO PEREA,                                        )
 Individually and On Behalf of a Class,              )
                                                     )
                                      Plaintiff,     ) Case No. 1:18-cv-07364
                                                     )
 v.                                                  ) Honorable Edmond E. Chang
                                                     )
 CODILIS & ASSOCIATES, P.C., and                     )
 NATIONSTAR MORTGAGE, LLC,                           )
                                                     )
                                                     )
         Defendants.

                  DEFENDANTS' MOTION TO DISMISS PLAINTIFF'S
                   FIRST AMENDED CLASS ACTION COMPLAINT

        Defendants, Nationstar Mortgage, LLC and Codilis & Associates, P.C., move to dismiss

plaintiff Mario Perea's first amended complaint with prejudice under Rule 12(b)(6) for failure to

state a claim. The basis to dismiss the complaint is fully set forth in the memorandum of law

supporting the motion to dismiss, which is fully incorporated herein and filed contemporaneously.

DATED: December 22, 2020


 Respectfully submitted,                           Respectfully submitted,

 Akerman LLP                                       Hinshaw & Culbertson, LLP

 /s/ Rebekah Childers                              /s/ Louis J. Manetti, Jr.
 One of the Attorneys for Nationstar Mortgage      One of the Attorneys for Codilis &
 LLC                                               Associates

 Mark S. Bernstein (ARDC #6198568)                 David M. Schultz
 Rebekah Childers (ARDC #6305616)                  Louis J. Manetti, Jr.
 71 South Wacker Drive, 46th Floor                 151 North Franklin St., Suite 2500
 Chicago, IL 60606                                 Chicago, IL 60606
 (312) 634-5700 Telephone                          Telephone: 312-704-3000
 mark.bernstein@akerman.com                        dschultz@hinshawlaw.com
 rebekah.childers@akerman.com                      lmanetti@hinishawlaw.com
    Case: 1:18-cv-07364 Document #: 68 Filed: 12/22/20 Page 2 of 2 PageID #:424




                            CERTIFICATE OF SERVICE

       I hereby certify that a copy of Defendants' Motion to Dismiss Plaintiff's First Amended

Complaint was served upon all counsel of record via the court's CM/ECF system on December

22, 2020.


                                                       By: /s/ Rebekah A Carpenter
                                                      Mark S. Bernstein (ARDC #6198568)
                                                      Rebekah Carpenter (ARDC #6305616)
                                                      71 South Wacker Drive, 46th Floor
                                                      Chicago, IL 60606
                                                      (312) 634-5700 Telephone
                                                      (312) 424-1931 Facsimile
                                                      mark.bernstein@akerman.com
                                                      rebekah.carpenter@akerman.com

                                                      Attorney for Nationstar Mortgage, LLC
